


    
EXHIBIT 10.38






InterDigital
Long-Term Compensation Program
The Long-Term Compensation Program (the “Program”) of InterDigital (the
“Company”) is designed to encourage employees to exercise their best efforts
toward ensuring the success of the Company. All regular full-time and regular
part-time employees (as defined in the Company's Employee Handbook) are eligible
to participate in one or more components of the Program, based on their level
within the organization. These Program components are offered pursuant to the
InterDigital, Inc. 2009 Stock Incentive Plan (the “Plan”).
Program Participation Levels and Payout Targets. Each participant's level of
participation in the Program is established as a target percentage of their
annual base salary, based on their level within the organization pursuant to the
chart set forth below:
Organizational Level
Target Payout (% of Annual Base Salary)
Chief Executive Officer
150%
Chief Financial Officer; President, Patent Licensing
100%
Other Executive
80-90%*
Vice President (or functional equivalent)
50%
Senior Director (or functional equivalent)
45%
Director (or functional equivalent)
40%
Senior Manager (or functional equivalent)
35%
Manager (or functional equivalent)
30%
Non-Manager (or functional equivalent):
 
Band 1
9%
Band 2
7%
Band 3
5%

* Other Executives' participation is 80% until they have completed three years
in an executive-level position, at which time it increases to 90%.
Compensation Components. The Program consists of two compensation components:
(1) a Restricted Stock Unit Program (“RSU Program”) consisting of awards of
time-based restricted stock units (“RSUs”) and (2) a Long-Term Incentive Plan
(the “LTIP”) providing performance-based awards in the form of cash or equity
(or a combination thereof). For all Program participants at or below the
Non-Manager/functional equivalent level, 100% of their Program participation
will be in the form of time-based RSUs granted pursuant to the RSU Program. For
all Program participants at or above the Manager/functional equivalent level,
25% of their total Program participation will be in the form of time-based RSUs
granted pursuant to the RSU Program and 75% of their total Program participation
will be awarded pursuant to the LTIP.
Program Cycles. The Program consists of cycles (each a “Cycle”) that are each
generally three years in length, normally commencing on January 1st of each
year.
(1) RSU Program. The RSU Program provides all Program participants with an
opportunity to share in the growth of the Company's value in the marketplace and
rewards participants based on the performance of the Company's stock over time
through awards of time-based RSUs. A time-based RSU is a contractual right to
receive a share of InterDigital common stock, par value $0.01 per share, after
completion of a specified time period. Pursuant to the RSU Program, each Program
participant will receive an award of time-based RSUs on the first day of each
Cycle, and each such award shall generally have a three-year vesting period,
with the vesting schedule to be determined by the Compensation Committee (the
“Compensation Committee”) of the Board of Directors of the Company in its sole
discretion. The default vesting schedule will provide for the time-based RSUs to
vest at the end of the three-year Cycle. Each time-based RSU recipient will
receive an award agreement setting forth the terms and conditions of each RSU
grant. In the event of any conflict between these Program terms and conditions
and an RSU award agreement, the RSU award agreement will govern.




--------------------------------------------------------------------------------




(2) Long-Term Incentive Plan. The Long-Term Incentive Plan (the “LTIP”) provides
Program participants at or above the Manager/functional equivalent level with
performance-based awards that may be paid out, as determined by the Compensation
Committee, in its sole discretion, in the form of cash or InterDigital common
stock or stock options or any combination thereof. However, the “default”
allocation will be 25% cash and 75% stock. The allocation of the awards may be
determined either at the start or the end of each Cycle. Any payout under the
LTIP is determined by the Compensation Committee in its sole discretion based on
the Company's achievement of one or more performance goals during the Cycle
period, as established and approved by the Compensation Committee. Payouts under
the LTIP may exceed or be less than target, depending on the level of
achievement of the performance goal(s). Unless the Compensation Committee, in
its sole discretion, authorizes an exception, no payout may be made if the
Company fails to achieve at least 80% of the performance goal(s) for the
applicable Cycle, and the Company's achievement of the performance goal(s) for
any particular Cycle that exceeds the target is capped at 140%. Each 1-point
variation in performance achievement results in a 2.5-point variation in payout.
Accordingly, the minimum performance achievement that qualifies for a payout
results in a payout amount equal to 50% of target and the maximum payout
performance achievement results in a payout amount of no more than 200% of
target.
Payouts under the LTIP will be made no later than March 15th of the year
following the end of each Cycle.
Program Participation
New Program Participants. A newly hired employee is eligible for pro-rata
participation in the LTCP Cycle that began on January 1st of the hire year and
full participation beginning with the next applicable Cycle, so long as they
remain eligible. Participation in the pro-rata Cycle will be determined based on
the amount of time (number of pay periods) remaining in the Cycle upon hire.
Promotion during Program Cycle. If an employee is promoted within the first six
months of the start of a LTCP Cycle and such promotion results in (i) an
accompanying increase in his or her LTCP participation target or (ii) his or her
participation in the LTIP for the first time, the benefit of the Program target
increase or initial participation in the LTIP will be realized effective as of
the date of the promotion for the Cycle that began on January 1st of the
promotion year. If an employee is promoted at any other time during a Cycle, any
change to their participation in the LTCP will be realized at the beginning of
the next applicable Cycle, unless the Compensation Committee, in its sole
discretion, authorizes an exception.
Effect of Termination of Employment. A Program participant must remain
continuously employed by the Company or an Affiliate (as defined below) through
the end of the Cycle in order to receive RSU vesting and must continue to be
employed at least until the time the LTIP payout is made in order to receive the
LTIP payout.. For purposes of this Program, an Affiliate means any other
individual, corporation, partnership, association, trust or other entity that,
directly or indirectly, is in control of or is controlled by or is under common
control with the Company. Any benefits from the Program are forfeited upon
termination of employment by the participant (i.e., the participant voluntarily
resigns from employment). Benefits may be vested to some degree, as explained
below, where the participant's employment terminates due to his or her death,
“disability,” “retirement,” or as a result of the termination of employment by
the Company other than for “cause” (each as defined below).
Partial Vesting of RSU Award granted under the RSU Program. If a participant's
employment terminates due to death, disability or retirement, or the
participant's employment with InterDigital is terminated by the Company without
cause, vesting of any time-based RSUs will occur immediately and on a pro-rata
basis based on the portion of the Cycle during which the participant was
employed. The settlement of any time-based RSUs that become vested as described
above will occur as soon as administratively practical after termination of
employment.
Partial Vesting of LTIP Award. If a participant's employment terminates for any
reason during the first year of a Cycle and/or a participant's total length of
employment is less than six (6) months, the participant forfeits eligibility to
receive any LTIP payout associated with that Cycle. If, however, during the
second or third year of a Cycle, a participant's employment with the Company
terminates due to his or her death, disability or retirement, or the participant
is terminated by the Company without cause, and the participant has been
employed by the Company for at least six (6) months, the participant will be
eligible to earn a pro-rata portion of the LTIP payout. Any pro-rata cash payout
or shares vesting resulting from the LTIP cycle will be delivered to the
employee (or, if applicable, the employee's estate) as soon as administratively
practicable after any payout would have taken place if the participant had
remained employed, as described above, but in any event no later than March 15
after the year of termination.
NOTE: To the extent any LTIP or RSU payout is determined to be a form of
nonqualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), payment may be delayed to a date
that is at least six months following the participant's termination of
employment to the extent it is determined to be necessary to avoid the
detrimental tax treatment applicable to deferred compensation benefits that are
not fully compliant with the distribution rules of




--------------------------------------------------------------------------------




Code Section 409A. This will only be applicable to participants who are
determined to be “specified employees” as that term is defined for purposes of
Code Section 409A.
For purposes of the Program:
*    “cause” means: (a) willful and repeated failure of an employee to perform
substantially his or her duties (other than any such failure resulting from
incapacity due to physical or mental illness); (b) an employee's conviction of,
or plea of guilty or nolo contendere to, a felony which is materially and
demonstrably injurious to the Company or an Affiliate; (c) willful misconduct or
gross negligence by an employee in connection with his or her employment; (d)
unsatisfactory job performance; or (e) an employee's breach of any material
obligation or duty owed to the Company or an Affiliate.
*    “disability” means: (a) a disability entitling the employee to long-term
disability benefits under the applicable long-term disability plan of the
Company (or an Affiliate if employee is employed by such Affiliate); or (b) if
the employee is not covered by such a plan, a physical or mental condition or
illness that renders the employee incapable of performing his or her duties for
a total of 180 days or more during any consecutive 12-month period.
*    “retirement” means resignation after attaining a combination of age plus
years of service at the Company (and Affiliates) equal to 70.
Effect of a Terminating Event. If a Terminating Event (meaning either a Change
of Control, as defined below, or a liquidation of the Company) occurs during a
Cycle and while a participant is actively employed by the Company or an
Affiliate, then:
*    immediately prior to (but contingent on the occurrence of) that Terminating
Event, all time-based RSUs will become fully vested and a distribution of
InterDigital shares with respect to those RSUs will be made;
*    at the same time, any performance-based RSUs, if awarded as part of any
LTIP, will become fully vested to an extent that is equal to the greater of (i)
the portion of the employee's performance-based RSUs that would become vested at
the target level, or (ii) the level of performance achieved at the time of the
Terminating Event if participant has been employed by the Company or an
Affiliate for at least six (6) months at the time of the Terminating Event; and
*    an early payment of the employee's LTIP will be made in an amount equal to
the greater of (i) the employee's target LTIP, or (ii) the level of performance
achieved at the time of the Terminating Event if participant has been employed
by the Company or an Affiliate for at least six (6) months at the time of the
Terminating Event. Payment of this amount will be made not later than 30 days
after the Terminating Event.
Any participant employed by the Company or an Affiliate for less than six (6)
months upon a Terminating Event, forfeits any and all benefits from the LTIP.
For purposes of the Program:
•
“Change of Control” means the first to occur of any of the following events:

(a)    Any “person,” as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) (other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, or any company owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company), acquires voting securities of the Company
and immediately thereafter is a “50% Beneficial Owner.” For purposes of this
provision, a “50% Beneficial Owner” shall mean a person who is the “beneficial
owner” (as defined in Rule 13d‑3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company's then-outstanding voting securities;
(b)    During any period of two consecutive years commencing on or after the
Effective Date, individuals who at the beginning of such period constitute the
Board, and any new director (other than a director designated by a person (as
defined above) who has entered into an agreement with the Company to effect a
transaction described in subsections (a), (c), (d) or (e) of this definition)
whose election by the Board or nomination for election by the Company's
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
(the “Continuing Directors”) cease for any reason to constitute at least a
majority thereof;




--------------------------------------------------------------------------------




(c)    The shareholders of the Company have approved a merger, consolidation,
recapitalization, or reorganization of the Company, or a reverse stock split of
any class of voting securities of the Company, or the consummation of any such
transaction if shareholder approval is not obtained, other than any such
transaction which would result in at least 50% of the combined voting power of
the voting securities of the Company or the surviving entity outstanding
immediately after such transaction being beneficially owned by the persons who
were shareholders of the Company immediately prior to the transaction in
substantially the same proportion as their ownership of the voting power
immediately prior to the transaction; provided that, for purposes of this
Section 3.7(c), such continuity of ownership (and preservation of relative
voting power) shall be deemed to be satisfied if the failure to meet such 50%
threshold (or to substantially preserve such relative ownership of the voting
securities) is due solely to the acquisition of voting securities by an employee
benefit plan of the Company, such surviving entity or a subsidiary thereof; and
provided further, that, if consummation of the corporate transaction referred to
in this Section 3.7(c) is subject, at the time of such approval by shareholders,
to the consent of any government or governmental agency or approval of the
shareholders of another entity or other material contingency, no Change in
Control shall occur until such time as such consent and approval has been
obtained and any other material contingency has been satisfied;
(d)    The shareholders of the Company accept shares in a share exchange in
which the shareholders of the Company immediately before such share exchange do
not or will not own directly or indirectly immediately following such share
exchange more than 50% of the combined voting power of the outstanding voting
securities of the corporation resulting from or surviving such share exchange in
substantially the same proportion as the ownership of the Voting Securities
outstanding immediately before such share exchange;
(e)    The shareholders of the Company have approved a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets (or any transaction
having a similar effect); provided that, if consummation of the transaction
referred to in this Section 3.7(e) is subject, at the time of such approval by
shareholders, to the consent of any government or governmental agency or
approval of the shareholders of another entity or other material contingency, no
Change in Control shall occur until such time as such consent and approval has
been obtained and any other material contingency has been satisfied; and
(f)    Any other event which the Board determines shall constitute a Change in
Control for purposes of this Plan.
Other Program Information
Taxation of Awards. The following is a brief description of the federal income
and employment tax treatment of Program awards. The rules governing these awards
are complex and their application may vary depending upon individual
circumstances. Moreover, statutory and regulatory provisions and their
interpretations are subject to change. Employees are, therefore, encouraged to
consult with a personal tax advisor regarding the tax consequences of
participation in the Program.
For federal income and employment tax purposes, the full amount of any
cash-based LTIP payout will be taxable at the time the cash is paid, and will be
subject to applicable income and wage tax withholding requirements.
For federal income tax purposes, the value of shares distributed in respect of
RSUs or any share-based LTIP payout will be recognized as ordinary income at the
time the shares are distributed based on the value of those shares at that time.
If LTIP payment or settlement of RSUs is delayed (e.g., in the case of later
payments for certain mid-Cycle employment terminations), the value of the shares
subject to RSUs may be taxed at the time the RSUs vest, based on the value of
those shares at that time. Further information regarding the taxation of RSUs is
contained in the Plan prospectus.
Future Program Cycles. While the Company reserves the right to alter or
discontinue the Program at any time, its present intent is to continue the
Program for future Cycles. If an employee is eligible to participate in a future
Cycle, additional information will be distributed at the start of that Cycle.
Administration. The Program is administered by the Compensation Committee. The
Compensation Committee has the right to terminate or amend the Program and its
components at any time for any reason. The Compensation Committee also has the
authority to select employees to receive awards, to create, amend and rescind
rules regarding the operation of the Program, to set/approve specific cycle
goals, to determine whether LTIP goals have been achieved, to reconcile
inconsistencies, to supply omissions and to otherwise make all determinations
necessary or desirable for the operation of the Program. The Compensation
Committee delegates the authority to amend the Program to the Chief Executive
Officer, Chief Financial




--------------------------------------------------------------------------------




Officer, Chief Administrative Officer, General Counsel or one or more of these
employees as part of a committee of employees and/or directors of the Company,
provided, however, that any amendment of the Program that is a “material
amendment” (as determined pursuant to NASDAQ Stock Market Rule 5635(c) and the
interpretive material thereunder) must be approved by the Compensation Committee
or by a majority of the Company's independent directors, as defined for purposes
of such rule.
Election to Defer Settlement of RSUs. Participants who are eligible to defer
settlement of their RSUs must make such election in the calendar year preceding
the date of vest of the RSUs to be deferred. All determinations regarding
eligibility to defer settlement of RSUs shall be made by the Company, in its
sole discretion. Where deferral of settlement of RSUs is linked to payment
following termination of employment of the participant, settlement of the RSUs
may be delayed until at least six months following the participant's termination
of employment if that is necessary to avoid tax penalties under Code Section
409A. This will only be applicable to participants who are determined to be
“specified employees” as defined for purposes of Code Section 409A.
No Assignment. An employee may not assign, pledge or otherwise transfer any
right relating to any award under the Program and any attempt to do so will be
void.
No Right to Continued Employment. Participation in the Program does not give any
employee any right to continue in employment or limit in any way the right of
the Company to terminate employment at any time, for any reason.
Questions. Please contact Gary Isaacs, Chief Administrative Officer, at
610-878-5721 with any questions regarding the Program.


December 30, 2011










